Citation Nr: 1710021	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel










INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement dated in November 2015, the Veteran reported that he was unable to work.  He reported that he received outpatient treatment with a private doctor due to the severity of his conditions.  As these treatment records may be relevant to the claim for entitlement to TDIU, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all outstanding private treatment records relevant to the disabilities pertaining to the Veteran's claim for entitlement to TDIU.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers that have treated him for his disabilities pertaining to his claim for entitlement to TDIU, to specifically include the private outpatient treatment records he referenced in his November 2015 statement.  

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claim for entitlement to TDIU.  If any 
   benefit sought remains denied, furnish the Veteran 
   with a Supplemental Statement of the Case and allow 
   an opportunity to respond before the case is returned 
   to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




